CAYTON, Associate Judge
(dissenting).
I do not agree that by seeking the kind of rescission authorized by the Rent Act a tenant must be regarded as having maneuvered himself out of court and out of possession. Congress, I am sure, never intended any such strange result.
Nor do I agree that the ordinary textbook definition of rescission is applicable in this extraordinary situation, governed as it is by emergency legislation enacted for the benefit of tenants, and entitled, as it is, to a very liberal construction to that end.
And I certainly do not agree that under that law a tenant’s rights depend upon, and stand or fall with his lease. The opposite is true. His right to possession stems from his being in possession, and his landlord has no right to disturb that possession save for special reasons provided in the Act. And such right to continuing possession is paramount to a lease, an agreement, a solemn stipulation, and even an antecedent court-judgment. See Myers v. Rust Co., 77 U.S.App.D.C. 218, 134 F.2d 417. The Rent Act says the possession of the tenant shall not be disturbed, lease or no lease. As I read the majority opinion, it sanctions an opposite result.